DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Quentin (US 4,087,391) modified by Formato (US 2002/0045085).
Regarding claim 1, Quentin meets the claimed, a process for obtaining a film or film-forming article (Quentin col 5 lines 25-38 describe a process to obtain a film) said process comprising: a) providing a solvent system comprising at least one molecule bearing a sulfoxide function, (Quentin col. 8 Example 1 teaches using anhydrous DMSO as a solvent) said solvent system having a water content less than 1000 ppm by weight (Quentin col. 8 Example 1 teaches anhydrous DMSO) and having a pH of greater than or equal to 6; (anhydrous DMSO is known to have a pH of 6-8) b) preparing a polymer solution, either by dissolving the polymers in the solvent system from step a) or by synthesizing the polymers in the solvent system from step a); (Quentin col. 8 Example 1 teaches the polymer resin is dissolved in the DMSO solvent) c) removing the solvent system by coagulating the polymers from the polymer solution in step b) to obtain the film or the film-forming article and a solvent effluent (Quentin col. 8 Example 1 teaches the solvent is poured into acetone and filtered to separate the film from the solvent) wherein said polymer solution obtained in step b) contains less than 1% of water relative to the total weight of the polymer solution; (Quentin col. 8 Example 1 teaches 10 g of resin and anhydrous DMSO, there is virtually no water in anhydrous DMSO) wherein said polymer solution obtained in step b) has a pH strictly greater than 6; (Quentin col. 8 Example 1 teaches anhydrous DMSO which is known to have a pH of 6-8) and wherein the polymer solution comprises from 1% to 50% by weight of polymer(s), relative to the total weight of the polymer solution (Quentin col. 8 Example 1 teaches adding 10g of polymer resin to 400 cm3 of DMSO, 400 cm3 of anhydrous DMSO weights ~ 440 g, the solution is ~2.3% polymer by weight.)
Quentin does not meet the claimed, wherein said removing of the solvent system from the polymer solution in step b) is performed in a medium that is a nonsolvent for said polymers and solvent for said solvent system.
Analogous in the field of film formation, Formato meets the claimed, wherein the removal of the solvent system is performed by coagulating the polymers in a medium that is a nonsolvent for said polymers and solvent for said solvent system (Formato [0199] teaches the polymer can be separated from the solution by precipitating it with a non-solvent.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of  ordinary skill in the art before the filing date of the present application, see MPEP §2143.

Regarding claim 2, Quentin meets the claimed, wherein the water content of the solvent system is less than or equal to 900 ppm by weight (Quentin col. 8 Example 1 teaches anhydrous DMSO which has virtually no water content by its definition.) 
Regarding claim 3, Quentin meets the claimed, wherein the solvent system has a pH ranging from 6 to 14 (Quentin col. 8 Example 1 teaches anhydrous DMSO which is known to have a pH of 6-8). 
Regarding claim 4, Quentin meets the claimed, wherein the solvent system comprises from 5% to 100% by weight of molecules bearing at least one sulfoxide function, relative to the total weight of the solvent system (Quentin col. 8 Example 1 uses anhydrous DMSO which is nearly effectively 100% DMSO by its definition.) 
Regarding claim 5, Quentin meets the claimed, wherein the molecules bearing at least one sulfoxide function correspond to formula (1) n which: - X and Y, which may be identical or different, are chosen, independently of each other, from oxygen, sulfur, SO, S02, NH and NR"; - a and b, which may be identical or different, represent, independently of each other, 0 or 1; n is equal to 1 or 2; - R, R' and R", which may be identical or different, are chosen, independently of each other, from a linear or branched alkyl radical, containing from 1 to 12 carbon atoms, a linear or branched alkenyl radical, containing from 2 to 12 carbon atoms, and an aryl radical containing from 6 to 10 carbon atoms; R, R' and R" possibly being substituted with radicals chosen from alkyl, alkenyl, aryl and halogen, and possibly containing one or more heteroatoms chosen from 0, 5, N, P and Si; R and R' also possibly forming, together with the atoms that bear them, a hydrocarbon-based cyclic structure optionally containing one or more heteroatoms chosen from 0, S and N, said cyclic structure including in total 5, 6, 7, 8 or 9 ring members, (Quentin col. 8 Example 1 uses DMSO which meets the claimed when a and b are equal to 0, and R and R’ are linear 1 carbon groups.) 
Regarding claim 6, Quentin meets the claimed, wherein the molecules bearing at least one sulfoxide function correspond to formula (1a) in which: R and R', which may be identical or different, are chosen from a linear or branched alkyl radical containing from 1 to 4 carbon atoms, a linear or branched alkenyl radical containing from 1 to 4 carbon atoms, and a phenyl radical; and n is equal to 1 or 2 (Quentin col. 8 Example 1 uses DMSO which meets the claimed as R and R’ are linear chains with 1 carbon atom.) 
Regarding claim 7, Quentin meets the claimed, in which the molecules bearing at least one sulfoxide function are dimethyl sulfoxide molecules (Quentin col. 8 Example 1 uses DMSO, dimethyl sulfoxide.) 
Regarding claim 8, Quentin does not meet the claimed, wherein the polymer solution comprises from 5 to 30% by weight of polymer relative to the total weight of the polymer solution. 
Formato meets the claimed, wherein the polymer solution comprises from 5 to 30% by weight of polymer relative to the total weight of the polymer solution (Formato [0245]-[0246] teaches 51 grams of polymer are added to 470 mL of dichloromethane solvent, and 14.94 g of Sulfan B, the resulting solution is ~%8 by weight polymers.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art. See MPEP §2143. 

Regarding claim 9, Quentin does not meet the claimed, wherein the polymers are chosen from polyurethanes, polysulfones, polyvinylidene fluorides, polyether sulfones, polyphenyl sulfones, cellulose acetate, polyamides, polyacrylics, poly-epoxies, polymethacrylates, polycarbonates, silicones, vinyl polymers, polyimide-imides and polyimides. Analogous in the field of film formation, Formato meets the claimed, wherein the polymers are chosen from polyurethanes, polysulfones, polyvinylidene fluorides, polyether sulfones, polyphenyl sulfones, cellulose acetate, polyamides, polyacrylics, poly-epoxies, polymethacrylates, polycarbonates, silicones, vinyl polymers, polyimide-imides and polyimides (Formato [0197] and [0185]  teaches that polyether sulfone could be used as the polymer.) 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP §2143(I). 
It would have been obvious to one of ordinary skill in the art before the time of filing to combine the method of Quentin with the polymers of Formato in order to achieve the predictable result of forming an improved less expensive ion-exchange membrane, see Formato [0025].
 Regarding claim 10, Quentin meets the claimed, wherein the polymer solution is obtained by dissolving the polymers in the solvent system from step a) at a temperature ranging from 10 degree to 120 degree C (Quentin col. 8 Example 1 discloses the use of ambient temperature). 
the process as claimed in claim 1, wherein the medium that is nonsolvent for the polymers and solvent for the solvent system comprises at least 20% by weight of water, relative to the total weight of the medium that is nonsolvent for the polymers and solvent for the solvent system (Formato [0227] describes the non-solvent as only 20% wt NMP and then adds excess water to the solution). 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP §2143(I). 
It would have been obvious to one of ordinary skill in the art before the time of filing to combine the method of Quentin with the polymers of Formato in order to achieve the predictable result of separating the polymer from solution, see Formato [0227].
Regarding claim 18, Quentin meets the claimed, The process as claimed in claim 1, where said film or the film-forming article is a flat film (Quentin col 5 lines 25-38 describe coagulating to form a polymer film.)

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Quentin modified by Formato as applied to claim 1 above, and further in view of Hiroyuki (JP 2011101883, see translation on the IDS dated 1/22/2020).
Regarding claim 13, Quentin does not meet the claimed, the process as claimed in claim 1, further comprising a step d) of treating the solvent effluent obtained on conclusion of step c). 
Analogous in the field of sulfoxide treatment, Hiroyuki meets the claimed the process as claimed in claim 1, further comprising a step d) of treating the solvent effluent obtained on conclusion of step c) (Hiroyuki [0001] describes a treatment on waste products (effluents) containing DMSO.) 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP §2143(I). 
It would have been obvious to one of ordinary skill in the art before the time of filing to combine the method of film formation taught by Quentin with the effluent treatment method taught by Hiroyuki in to achieve the predictable result of recovering DMSO solvent, see [0007]. 
Regarding claim 14, Hiroyuki meets the claimed, the process as claimed in claim 13, wherein the treatment step d) comprises a preliminary step d1) of separation for recovering the molecules bearing at least one sulfoxide function, on the one hand, and the aqueous effluent, on the other hand (Hiroyuki [0043] teaches that the process recovered a concentrated stream with sulfoxide components and [0041] discloses a separate aqueous stream is recovered.) 
Regarding claim 15, Hiroyuki meets the claimed, the process as claimed in claim 13, wherein the treatment step d) comprises a chemical, biological and/or thermal oxidation, which is performed either directly on the solvent effluent derived from step c) or on the aqueous effluent derived from the preliminary step d1) (Hiroyuki [0035]-[0040] describe a biological treatment process and subsequent oxidative decomposition.)
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Quentin modified by Formato as applied to claim 13 above, and further in view of Krekeler "General Options for Groundwater Protection", see NPL copy with the action dated 6/18/2020).
the process as claimed in claim 13, wherein the treatment step d) is performed at a site of implementation of steps a) to c) of the process as claimed in claim 1. 
Analogous in the art of effluent treatment, Krekeler meets the claimed, the process as claimed in claim 13, wherein the treatment step d) is performed at a site of implementation of steps a) to c) of the process as claimed in claim 1 (Krekeler page 3 teaches that on-site effluent treatment is known in the art.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP §2143(I).
It would have been obvious to one of ordinary skill in the art before the time of filing to combine the method of waste treatment of modified Quentin with the on-site treatment taught in Krekeler in order to achieve the predictable result of effectively treating an effluent stream, see Krekeler page 3.
Regarding claim 17, modified Quentin does not meet the claimed, the process as claimed in claim 13, wherein the treatment step d) is performed at a site different from a site of implementation of steps a) to c) of the process as claimed in claim 1. 
Analogous in the art of effluent treatment, Krekeler meets the claimed, the process as claimed in claim 13, wherein the treatment step d) is performed at a site different from a site of implementation of steps a) to c) of the process as claimed in claim 1 (Krekeler page 1 teaches that off-site effluent treatment is known in the art.)

It would have been obvious to one of ordinary skill in the art before the time of filing to combine the method of waste treatment of modified Quentin with the off-site treatment taught in Krekeler in order to achieve the predictable result of effectively treating an effluent stream, see Krekeler page 1.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Quentin modified by Formato as applied to claim 1 above, and further in view of Taylor (US 2015/0299395).
 Regarding claim 19, Quentin does not meet the claimed, The process as claimed in claim 1, where said film or the film-forming article is a hollow fiber.
Analogous in the field of film-forming, Taylor meets the claimed, The process as claimed in claim 1, where said film or the film-forming article is a hollow fiber (Taylor [0127] teaches that shaped articles formed from a similar method to claim 1 can be formed in a hollow fiber shape, see also [0133].)
	The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the film forming process of Quentin with the hollow fibers of Taylor in order to shape the films for their desired use, see Taylor [0132].

Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive.
Applicant argues that Formato is not related to the claimed invention, particularly that Formato describes a “dry process” or casting instead of the wet, precipitation process claimed. Examiner disagrees. Formato [0059]-[0062] discloses multiple embodiments of producing a membrane which include a casting method, see [0060] and, separately, sulfonation, see [0062]. Formato [0196]-[0202] and [0244]-[0256] describe an embodiment of the sulfonation procedure III which describes a process of adding a polymer to a solvent with a sulfonating agent and then separating the polymer via precipitation into a non-solvent. This is very similar to the claimed method. Formato does not specifically teach that the method forms a film directly, but claim 1 requires either a film or film-forming article is obtained, which is taught by Quentin. Claim 1 does not preclude additional casting steps. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        

/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744